Citation Nr: 1208278	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  10-10 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for Meniere's syndrome with vertigo and cerebellar gait.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1966 to April 1970 and from May 1972 to May 1974 with additional service in the Navy Reserves and the Washington Air National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board notes that the Veteran's appeal originally included the issues of entitlement to higher initial evaluations for bilateral hearing loss and tinnitus.  However, the Veteran and his representative did not submit a timely substantive appeal for those issues.  In this regard, the rating decision assigning the initial evaluations was issued in August 2008, and a statement of the case (SOC) was issued in July 2009.  Although the Veteran later submitted a VA Form 9 in March 2010, the RO received it after the expiration of the appeal period, i.e. 60 days from the date that the RO mailed the SOC to the Veteran or the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  The RO did not certify these issues as being on appeal, and the Veteran and his representative have not argued that they were properly appealed.  Accordingly, the issues of entitlement to a higher initial evaluation for bilateral hearing loss and tinnitus are not currently before the Board, and no further consideration is necessary.  

The issue of entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU) has been raised by the record, but has not yet been adjudicated by the RO.  The Veteran and the record have suggested that the Veteran may be unemployable due to his service-connected posttraumatic stress disorder (PTSD). Therefore, the issue of entitlement to TDIU is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159. 

VA is obliged to provide an examination or to obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

In this case, the Veteran has not been afforded a VA examination in connection with his current claim.  He has contended that he developed Meniere's syndrome with vertigo and cerebellar gait as a result of a motorcycle accident in service in 1966.  The Veteran's service treatment records do show that he was involved in a motorcycle accident in September 1966 and was rendered unconscious.  He was hospitalized for a period of six days, and his diagnoses included a cerebral contusion and contusion and lacerations to the right ear, right temporal scalp, and right orbital areas.  The Board also notes that the Veteran was documented in post-service private medical records as having a suspected diagnosis of Meniere-like syndrome.  Therefore, the Board finds that a VA examination and medical opinion are necessary for the purpose of determining the nature and etiology of any Meniere's syndrome that may be present.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for Meniere's syndrome, vertigo, and cerebellar gait.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  

2.  The Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of any Meniere's syndrome, vertigo, and cerebellar gait that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements and assertions.

It should be noted that the Veteran contends that he developed Meniere's syndrome with vertigo and a cerebellar gait as a result of a motorcycle accident in service.     

The examiner should identify all current disorders and specifically state whether the Veteran has Meniere's syndrome, vertigo, and/or cerebellar gait.  For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder is related to the Veteran's military service, including in-service noise exposure, his September 1966 in-service motorcycle accident, and/or his in-service falls. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the claims file must be made available to the examiner for review. 

4.  After completing these actions, the AMC/RO should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



